

116 HCON 59 IH: Recognizing the significance of equal pay and the disparity in wages paid to Black women in comparison to men.
U.S. House of Representatives
2019-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 59IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Ms. Adams (for herself, Mrs. Lawrence, Ms. Frankel, Ms. Speier, Ms. Escobar, Ms. Haaland, Ms. Bass, Ms. DeLauro, Ms. Jackson Lee, Mr. Cohen, Mr. Vargas, Mrs. Carolyn B. Maloney of New York, Ms. Jayapal, Mrs. Beatty, Mr. Grijalva, Mr. Serrano, Ms. Tlaib, Mr. Butterfield, Mr. Hastings, Mr. Blumenauer, Ms. Pressley, Ms. Schakowsky, Ms. Kelly of Illinois, Mr. Soto, Mr. McGovern, Ms. Lee of California, Mr. Larson of Connecticut, Ms. Norton, Mr. Trone, Mr. Sablan, Ms. Fudge, Mr. Khanna, Ms. Johnson of Texas, and Ms. Moore) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONRecognizing the significance of equal pay and the disparity in wages paid to Black women in
			 comparison to men.
	
 Whereas, August 22, 2019, is Black Women’s Equal Pay Day, which marks the day that symbolizes how long into 2019 Black women must work to make what men were paid in 2018;
 Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in wages on the basis of sex for equal work;
 Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;
 Whereas despite the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note) more than 5 decades ago, which establishes that employers shall not discriminate in wages on the basis of sex, but shall provide equal pay for equal work, Census Bureau data shows that Black women working full-time, year-round are typically paid 61 cents for every dollar paid to White, non-Hispanic men;
 Whereas if the current trends continue, on average Black women will have to wait 100 years to achieve equal pay;
 Whereas the median annual pay for a Black woman in the United States working full-time, year-round is $36,735, which means that typically Black women lose nearly $947,000 in potential earnings over their lifetime to the wage gap;
 Whereas lost wages mean Black women have less money to support themselves and their families, save and invest for the future, and spend on goods and services, causing businesses and the economy to suffer as a result;
 Whereas Black women’s median earnings are less than men’s at every level of academic achievement, with Black women with less than a high school diploma earning 24 percent less than White men, and Black women with an advanced degree earning 36 percent less than White men with the same level of education;
 Whereas, in the United States, more than 80 percent of Black mothers are key breadwinners for their families, but mothers working full-time are typically paid only 54 percent as much as White fathers;
 Whereas the lack of access to affordable, quality child care, paid family and medical leave, paid sick leave, and other family friendly workplace policies forces many Black women to choose between their paycheck or job and getting quality care for themselves or their family members, and contributes to the wage gap;
 Whereas, if the wage gap were eliminated, on average, a Black woman working full-time, year-round would have enough money for approximately 2 and a half years of child care; more than 2.6 additional years of tuition and fees for a 4-year public university, or the full cost of tuition and fees for a 2-year community college; nearly 17 additional months of premiums for employer-based health insurance; 165 more weeks of food for her family (more than 3 years worth); more than 15 additional months of mortgage and utilities payments; 23 more months of rent; nearly 20 additional years of birth control; or enough money to pay off student loan debt in just over 1 year;
 Whereas 25 to 85 percent of women have been sexually harassed at the workplace, and research has found that only a small number of those who experience harassment, or about 1 in 10, formally report incidents for reasons including lack of access to the complaints processes and fear of retaliation;
 Whereas workplace harassment forces many women to leave their occupation or industry with targets of harassment being 6.5 times more likely as non-targets to change jobs or pass up opportunities for advancement, and this contributes to the gender wage gap;
 Whereas Black women experience workplace harassment and discrimination at high rates. In a recent survey, 61 percent of Black women reported experiencing racial discrimination and 28 percent reported being very worried about sexual harassment at work and the EEOC reports that Black women file workplace sexual harassment complaints 3 times as often as White women;
 Whereas nearly two-thirds of workers paid the minimum wage or less are women and there is a disproportionate concentration of women of color in low-wage and tipped jobs;
 Whereas more than 40 percent of private sector employees say that discussion of wage and salary information is discouraged and another 25 percent report that it is formally prohibited, which can hide pay discrimination and prevent remedies;
 Whereas the pay disparity Black women face is part of a wider set of disparities Black women face in homeownership, unemployment, poverty, access to child care, and the ability to accumulate wealth;
 Whereas in 2017 the gender wage gap widened for Black women; Whereas true pay equity requires a multi-faceted strategy that addresses the gendered and racial injustices that Black women face daily; and
 Whereas many national organizations have designated August 22, 2019, as Black Women’s Equal Pay Day to represent the additional time that women must work to compensate for the lower wages paid to Black women last year: Now, therefore, be it
	
 That Congress— (1)recognizes the disparity in wages paid to Black women, and its impact on women, families, and the Nation; and
 (2)reaffirms its support for ensuring equal pay and closing the gender wage gap. 